oO oa ND aA FF WO HBO =

mM NM NM ND NO HB HW NDB HDB = =| 2 BSB B= 2 SS = = =
on oOo on BR WH DH | OO OO DWN DOD OT fF WO N | O

Case 3:19-cv-01972-WHA Document 37 Filed 06/03/19

HASSARD BONNINGTON LLP

Philip S. Ward (#51768) psw@hassard.com
Warren R. Webster (#209540) wrw@hassard.com
275 Battery Street, Suite 1600

San Francisco, California 94111-3370
Telephone: (415) 288-9800

Fax: (415) 288-9801

BRUNETTI ROUGEAU LLP

Kenneth A. Brunetti (156164) kbrunetti@brlawsf.com
Gregory A. Rougeau (194437) grougeau@brlawsf.com
235 Montgomery Street, Ste. 410

San Francisco, CA 94104

Telephone: (415) 992-8943

Fax: (415) 992-8915

Attorneys for Plaintiffs
SAN FRANCISCO TAXI COALITION, et ai.

UNITED STATES DISTIRCT COURT

Page 1 of 8

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO TAXI COALITION, et al,
Plaintiffs,

CASE NO. 3:19-CV-01972-WHA

VS. SUPPLEMENTAL REQUEST FOR

JUDICIAL NOTICE IN SUPPORT OF

CITY AND COUNTY OF SAN FRANCISCO, | PLAINTIFF’S MOTION FOR
et al., PRELIMINARY INJUNCTION

Defendants. Hearing Date: May 30, 2019

 

 

 

Judge: Hon. William Alsup

Plaintiffs San Francisco Taxi Coalition, Patrick O’Sullivan, Sai Lee, George Horbal,

Alliance Cab and S.F. Town Taxi Inc. (“Plaintiffs”), in support of their motion for a preliminary

injunction (Dkt. 19) (the “Motion”) hereby respectfully request that the Court take judicial

notice, pursuant to Rule 201 of the Federal Rules of Evidence, of the email from the SFMTA

which was sent to SF Taxi Industry Members, which is attached hereto as Exhibit A, as well as

1
SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
RE: PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case No. 3:19-cv-01972-WHA
Oo OoOnN DO oo FF WO KH =

—_ lc et sa eek
a F&F Oo NHN = O&O

|

= lek
co nN OO

 

=
©

ho NHN NH
oOo =|= Oo

23 |
24
25
26
27 ||
28

 

Case 3:19-cv-01972-WHA Document 37 Filed 06/03/19 Page 2 of 8

the report issued by the SFMTA staff to its board, dated May 30, 2019. The email dated May
31, 2019, and the SFMTA report upon which it was based, were released following the May
30" hearing on Plaintiffs’ Motion. Plaintiffs note the conclusions of Policy Goal 2, as described
in the email summarizing the report, which describes a 16% decrease in the number of taxi trips
in the City of San Francisco.

1) Exhibit A — email from SFMTA Municipal Transportation Agency to Nathan
Dwiri, a member of SF Taxi Industry.

2) Exhibit B — May 30, 2019 Memo from Kate Toran, SFMTA staff, to SFMTA
Board of Directors, through Ed Reiskin, Director of Transportation, subject: “Quarterly Report
on Taxi Medallion Rules at San Francisco International Airport: February — April 2019.” Only
pages 1 and 7 of the Report are attached as Exhibit B, but the entire report is available publicly
on the SFMTA website here:
https://content.govdelivery.com/attachments/CASFMTA/2019/05/31/file_attachments/1
222273/Final%2090%20Day%20Taxi%20Report_February%20through%20April%2020

19%20signed.pdf

Dated: June 3, 2019 BRUNETTI ROUGEAU LLP

By /s/_ Kenneth A. Brunetti
Kenneth A. Brunetti
Attorneys for Plaintiffs
SAN FRANCISCO TAXI COALITION, e¢
al.

2
SUPPLEMENTAL REQUEST FOR JUDICIAL NOTICE
RE: PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case No. 3:19-cv-01972-WHA
Case 3:19-cv-01972-WHA Document 37 Filed 06/03/19 Page 3 of 8

EXHIBIT A
Case 3:19-cv-01972-WHA Document 37 Filed 06/03/19 Page 4 of 8

From: SFMTA Municipal Transportation Agency <sfmta@public.govdelivery.com>

To: "namik530@yahoo.com" <namik530@yahoo.com>
Sent: Friday, May 31, 2019, 11:11:02 AM PDT
Subject: SFMTA Taxi Quarterly Report re: SFO

Dear San Francisco Taxi Industry. Members:

Attached please find a copy of the first Quarterly report to the MTA |
Board regarding the new taxi pick-up rules at San Francisco
International Airport. Below i isa brief, high- evel summary.

If you have questions, please send them to SFTaxi@sfmta.com
Goals:

1. Support Purchased Medallions
1. Purchase medallion holders have
invested the most, yet earn the
- Jeast
2. Reverse the trend of a declining taxi supply to San
Francisco.
. Instead of waiting for two to three
hours in line, drivers could serve
- SF
3. Increase wheelchair accessible ramp taxi pick-ups.
7 2 1. Ramp taxi trips are the hardest to
serve and have seen the biggest
decline |

Policy Goal 1: Support Purchased Medallions

Metric _1: Goal of 10%. reduction in wait times for SFO Purchased
Medallion Holders :

RESULT: Prior to the reforms the average wait time at SFO for all
Purchased medallion taxicabs was 98 minutes. The current average
is now 72 minutes, a savings of an average of 26 minutes each time
a Purchased medallion enters the SFO taxi lot to perform a pickup.
This represents a 27% decrease in wait times for Purchased
medallions.

Metric 2: Goal of 10% _increase ‘in trips for Purchased medallions
originating at SFO
Case 3:19-cv-01972-WHA Document 37 Filed 06/03/19 Page 5of 8

RESULT: Purchased medallions provided 136% more pick-ups
at SFO than provided during the same time period for the prior
year.

Metric_3: Goal of 10% increase_in avg monthly fare revenue for
Purchased medallion holders.

RESULT: Average fare revenue for Purchased Medallions
increased 41%.

Policy Goal 2: Reverse the trend of a declining taxi supply in
San Francisco

Metric 4: Goal of 5% increase in number of taxi trips originating in
San Francisco proper.

RESULT: The data shows that taxi trips in San Francisco Proper
have declined approximately 16%. To reverse this trend, the
SFMTA has been: reducing fees, expanding ramp taxi incentives,
taking advantage of green taxi rebates for drivers and providing
transit only lane access, proving more taxi stands and taking steps
to implement a digital queue so drivers don’t have to wait in line as
long at SFO.

Policy Goal 3. Increase ramp taxi wheelchair pick-ups

Metric 5: Goal of 10% increase in accessible ramp taxi pick-ups thru
incentives and policies

RESULT: Paratransit Ramp taxi wheelchair pick-ups increased

20% and overall ramp taxi trips, including general public
wheelchair trips, increased 38%.

pdate

 
Case 3:19-cv-01972-WHA Document 37 Filed 06/03/19 Page 6 of 8

EXHIBIT B
Case 3:19-cv-01972-WHA Document 37 Filed 06/03/19 Page 7 of 8

DATE: May 30, 2019

TO: SFMTA Board of Directors
Malcolm Heinicke, Chair

Gwyneth Borden, Vice Chair
Cheryl Brinkman, Director
Amanda Eaken, Director
Cristina Rubke, Director

Art Torres, Director

 

THROUGH: Edward D. Reiskin >Z
Director of Transportation

FROM: Kate Toran ate Toran
Director of Taxis and Accessible Services

SUBJECT: Quarterly Report on Taxi Medallion Rules at San Francisco
International Airport: February - April 2019

introduction

The San Francisco Municipal Transportation Agency (SFMTA) is engaged in an on-going effort
to update taxicab regulations to ensure a high standard of public safety and customer service
while modernizing requirements to better allow innovation and competition. In particular,
taxicab medallion reform is critical because the taxi industry has experienced a notable
decrease in demand since 2015, as is the case nationally. This decrease is generally attributed
to the rise of Transportation Network Companies (TNCs) and the ability of TNC drivers to
operate for-hire vehicles commercially without a medallion and with little regulation.

The most recent taxi industry regulatory reforms were approved by the San Francisco
Municipal Transportation Agency Board (SFMTA) in October 2018, and included the
delegation of authority to the Director of Transportation to impose restrictions on the types of
medallions that are authorized to provide a taxicab trip originating at San Francisco
International Airport (SFO). As a condition of this delegation of authority, the Board required a
report prior to the implementation of the new SFO rules (attached as Appendix A), and
quarterly reports thereafter to track progress in meeting the policy goals. The new SFO rules
were implemented on February 1, 2019, and this is the first quarterly report analyzing the
effectiveness of the new SFO rules.

San Francisco Municipal Transportation Agency 1 South Van Ness Avenue, 7" Floor San Francisco, CA 94103 SFMTA.com

[9311 Free language assistance / Se BZBS1HH) / Ayuda gratis con el idioma / BecnnatHan nomousp nepesogynkos / Tre gidp Thong dich Mién phi / Assistance linguistique
gratuite / MRO 88321 / Libreng tulong para sa wikang Filipino / P= 20 Fig / mid windamsdmanlanlafudasiw / a! ple pial! bsclall Le
   

(Ui) sFmta MTAB 90-DAY Report ?. 70f 17

Policy Goal 2. Bring more taxi supply to San Francisco
Metric 4: Goal of 5% increase in number of taxi trips originating in San Francisco proper.

Result: Taxi supply in San Francisco Proper is estimated to have decreased
approximately 16%.

 

Due to significant data quality issues, this metric has been challenging to analyze and has been
estimated based on a sample representing 63% of the taxi fleet. Data quality issues are enumerated
in Appendix C and include the following:

e All dispatch companies are required to submit trip and telemetry data to the SFMTA, but only
four of the seven dispatch companies have provided a significant amount of data for analysis,
representing 63% of the taxi fleet.

e All dispatch companies have received citations for failure to comply with the data reporting
requirement. Citations will be dismissed when the required data has been provided.

e The data transmitted to the SFMTA contain a large amount of data that do not appear to be
valid trip or activity records, and inconsistencies vary across different dispatch companies.

Based on the sample, the data show that taxi trips in San Francisco Proper have declined
approximately 16%, if staff extrapolates from the sample to the full universe of all trips.

Taxi Trips Originating in San Francisco Proper

February March | April

|
| | Year
| Ml 2018
Mi 2019

2018 . 2019 2018 2019

250K |
200K

150K

Trips

100K

50K

  

 

2018

San Francisco Municipal Transportation Agency 1 South Van Ness Avenue, 7 Floor San Francisco, CA 94103 SFMTA.com

14311 Free language assistance / @22i5 SBA) / Ayuda gratis con el idioma / Becnnatwar noMoub nepesoquuKoa / Tro gidp Théng dich Mian phi / Assistance linguistique
gratuite / #440 8283218 / Libreng tulong para sa wikang Filipino / P= 201 Xe / mmhawiwfanndmmnlaslaitueddw / dN ple piled Goold as
